Citation Nr: 0818304	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C, claimed to have resulted from VA 
surgery in February 1971.

2.  Entitlement to service connection on a secondary basis 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from June 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Oakland, California has 
processed the case since that time.

Although the RO has developed this case as one involving the 
issue of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C, review of the record shows that the 
alternative theory of service connection on a secondary basis 
for hepatitis C is raised.  The record shows that the RO has 
essentially recognized this, inasmuch as it has provided the 
veteran with the citation to 38 C.F.R. § 3.310, and addressed 
this theory of compensation in post-decisional documents.  
The Board has accordingly recharacterized the issues on 
appeal.

Pursuant to his request, the veteran was scheduled for a 
hearing before a Veterans Law Judge to be conducted in 
November 2007.  He failed, without explanation, to report for 
the hearing.  The Board notes that the file copy of VA's 
correspondence to him providing notice of the hearing is 
dated in November 2007, three days before the hearing itself 
was scheduled to occur.  The RO has confirmed, however, that 
the November 2007 date stamp is in error, and that the 
correspondence was actually sent in October 2007.  Neither 
the veteran nor his representative has suggested that the 
notice was in fact sent after October 2007, or otherwise 
alleged a deficiency in the timing of the hearing notice in 
this case.  Nor have they requested a rescheduling of the 
hearing.  The Board accordingly finds that the hearing notice 
was sent in a timely manner, and that the veteran's failure 
to report for the hearing constitutes a withdrawal of his 
request for such a Board hearing.

The Board has advanced this case on the docket by reason of 
the veteran's advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Service connection for duodenal ulcer was granted in a 
July 1952 rating decision.
 
2.  The veteran underwent emergency surgery in September 1969 
at a private medical facility for gastrointestinal 
hemorrhaging associated with his duodenal ulcer; the 
competent evidence of record does not indicate that he 
received a blood transfusion in connection with the surgery.

3.  The veteran underwent a vagotomy and antrectomy for his 
service-connected gastrointestinal disorder at a VA facility 
in February 1971; he did not receive a blood transfusion in 
connection with the surgery.

4.  The veteran has not undergone surgery associated with his 
service-connected gastrointestinal disorder since February 
1971.

5.  The veteran's hepatitis C is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's surgical or medical treatment, or 
the result of an event that was not reasonably foreseeable.

6.  The service-connected gastrointestinal disorder did not 
cause or chronically worsen the veteran's hepatitis C.


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C, claimed to have resulted from VA 
surgery in February 1971, have not been met.  38 U.S.C.A. §§ 
1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2007). 

2.  Hepatitis C is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with notice as 
to the respective responsibilities of he and VA in obtaining 
evidence through May 2001 and February 2004 correspondences.  
Those correspondences also collectively notified him, in 
essence, to provide any medical records in his possession.  
Neither correspondence specifically informed the veteran that 
the evidence must show that his hepatitis C was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's surgical or medical treatment, or 
the result of an event that was not reasonably foreseeable.  
Those letters did inform him, however, that the evidence must 
at least show a link between the additional disability 
claimed and the February 1971 surgery on which his claim is 
predicated.  As will be discussed in further detail below, 
the only theory proffered by the veteran, or raised by the 
evidence (in the form of medical opinions) to link his 
hepatitis C to a February 1971 surgery at a VA medical 
facility is that he received a tainted blood transfusion at 
the time.  As discussed in further detail below, the Board 
finds that the competent evidence of record does not 
establish that he received such a transfusion.  

Absent evidence that the veteran received a blood transfusion 
during the February 1971 surgery, he can not be prejudiced by 
any failure to inform him that the evidence must show that 
the blood transfusion involved an instance of fault on the 
part of VA, or that hepatitis C resulted from the transfusion 
as an event not reasonably foreseeable.  For this reason, the 
Board finds that the presumption of prejudice attaching to 
the notice deficiency has been rebutted.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

The May 2001 notice letter did not address the information 
and evidence necessary to establish service connection on 
primary (i.e. direct) or secondary bases.  The February 2004 
correspondence addressed direct service connection, but not 
secondary service connection.  The Board first points out 
that the veteran has never alleged that his hepatitis C 
originated in or from his period of service.  He does allege 
that the hepatitis C resulted from surgeries (including at a 
private facility in September 1969) for his service-connected 
gastrointestinal disorder, thereby raising the issue of 
secondary service connection.  The Board finds, however, that 
although VA has not specifically informed him of the 
information and evidence needed to substantiate that claim, 
he has demonstrated actual knowledge of the need for such 
information and evidence.  

In this regard, the veteran in several statements described 
his belief that hepatitis C resulted from surgery performed 
on his service-connected gastrointestinal disorder, including 
at a private facility in September 1969.  The veteran clearly 
evidenced awareness that he could establish entitlement to 
compensation for his hepatitis C by showing that his service-
connected disorder caused the disease, including through 
treatment rendered in association therewith.  The Board notes 
in passing that the question of service connection through 
aggravation by a service-connected disorder has not been 
raised by the veteran, and is not reasonably raised by the 
record.  The claimed predicate event for the development of 
hepatitis C is a tainted blood transfusion, and not an 
allegation that the gastrointestinal itself somehow caused or 
aggravated hepatitis C.  Given the veteran's statements 
concerning the relationship of his service-connected disorder 
and hepatitis C, the Board finds that the presumption of 
prejudice flowing from the failure to provide him with notice 
as to the secondary service connection aspect of his claim 
has been rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

Neither the May 2001 nor the February 2004 communication 
provided notice of the information and evidence necessary to 
substantiate the initial rating assignable or the effective 
date to be assigned in the event of a successful claim for 
compensation for hepatitis C.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The record shows that 
the RO did provide such notice in March 2006 correspondence, 
and readjudicated the claim in an April 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The hospital report for the veteran's 
February 1971 surgery at the Livermore, California VA Medical 
Center (VAMC) is of record, and provides a summary of the 
operation.  The actual operative report is not on file.  The 
record shows that the RO attempted to obtain the operative 
report, to no avail.  In May 2001, the RO requested all 
records for the veteran from the Livermore facility for 1971.  
The RO made a similar request from the Palo Alto VAMC (the 
only other VAMC frequented by the veteran through the years); 
no records were obtained for 1971 from either facility.  In 
December 2003 the veteran alleged that his VA surgery 
actually occurred in July 1979 (although, as discussed in 
further detail at a later point, he appears to be mistaken in 
this regard).  The RO requested records for the veteran from 
the Livermore and Palo Alto facilities for July 1979 in 
February 2004; a response in the record indicates that no 
additional records dating to the 1970s for the veteran are 
available.  The veteran was notified of VA's attempts to 
obtain additional records for him pertaining to his VA 
surgery.  In February 2008, the representative informed VA 
that it appeared the pertinent medical records were already 
on file, namely the February 1971 hospital report.

Given that the RO's multiple attempts at obtaining additional 
records associated with the veteran's VA surgery (based on 
both the February 1971 and the July 1979 dates) have resulted 
in notification that such records are not available, and as 
the representative indicates that the pertinent medical 
records are already on file, the Board finds that it is 
reasonably certain that such records do not exist, and that 
any further attempts to obtain any additional medical records 
pertaining to the surgery at issue would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002).

The Board notes that the veteran, in May 2001, submitted a 
February 2001 private medical record from Kaiser Permanente.  
That entry arguably suggests that the facility may have 
additional pertinent records for the veteran.  Unfortunately, 
the veteran has never authorized VA to obtain any records 
from Kaiser Permanente on his behalf.  The Board points out 
that he was provided with 38 U.S.C.A. § 5103(a) notice after 
he submitted the above record.  

VA will make reasonable efforts to obtain relevant private 
records that are adequately identified and which the veteran 
authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b)(1).  
Given that he has not authorized VA to obtain any records 
from Kaiser Permanente, the Board finds that VA has met its 
duty to assist the veteran in obtaining records in connection 
with this claims.

The Board also notes that the veteran has identified the 
facility at which he underwent gastrointestinal surgery in 
September 1969 as Lodi Community Hospital.  Records from that 
facility are not on file.  In January 2006, the veteran 
informed VA that he had contacted the successor facility, but 
was informed that his records for 1969 were no longer 
available.

The record also reflects that, although not required in this 
case, the veteran was afforded a VA examination concerning 
the etiology of the hepatitis C. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

In July 1952, service connection was granted for duodenal 
ulcer, with an assigned 10 percent evaluation.  

Prior to 1969, the medical records on file show that the 
veteran's duodenal ulcer was treated through diet and 
medication, without the need for surgical intervention; the 
records are also silent for any reference to hepatitis.

A February 1971 hospital report from the Livermore, 
California VAMC notes historically that the veteran underwent 
an emergency vagotomy and pyloroplasty at a private facility 
in September 1969 secondary to gastrointestinal hemorrhaging.  
The hospital report notes that the veteran first presented to 
VA in July 1970 for ulcer complaints.  In light of continued 
symptoms suggesting that the September 1969 vagotomy was not 
complete, the veteran underwent a laparotomy, vagotomy, and 
antrectomy in February 1971.  The hospital report, in 
summarizing the procedures, does not refer to any blood 
transfusion.  Accompanying records from the Livermore 
facility for July 1970 to February 1971 note the September 
1969 surgery, but do not refer to any blood transfusions 
occurring in connection with either the September 1969 or the 
February 1971 surgeries.  The records also are silent for any 
reference to hepatitis. 

In April 1971, the evaluation assigned the service-connected 
duodenal ulcer was increased to 20 percent in light of the 
above surgeries.
 
The report of a November 1981 VA examination does not mention 
any history of blood transfusions.  In February 1982, the 
evaluation assigned the gastrointestinal disorder was 
increased to 30 percent, based on the report of the November 
1981 VA examination.

VA treatment records from the Livermore and Palo Alto 
facilities from 1971 through July 1997 are silent for any 
reference to past blood transfusions or hepatitis.  

At a July 1997 VA examination, the veteran reported that he 
experienced 42 units of blood loss at the time of the 
September 1969 procedure; he did not allege that he underwent 
a blood transfusion at any point.

In March 2001, the veteran requested service connection for 
hepatitis C.  He explained that VA had notified him that he 
received a contaminated blood transfusion at the Livermore 
facility in the 1970s.  In connection with his claim he 
submitted a February 2001 private treatment record from 
Kaiser Permanente indicating that he had hepatitis C probably 
related to a blood transfusion in 1969 or 1970.

Received following his claim were VA treatment records 
showing that in February 2001, the veteran reported that he 
was recently found to have hepatitis C.  He denied a history 
of illegal drug use or sexual promiscuity.  He indicated that 
he did receive a blood transfusion from VA in 1970.  The 
entry notes that the veteran was informed that blood products 
were not screened for hepatitis C in the 1970s.  The 
treatment records show that VA laboratory tests confirmed the 
presence of hepatitis C in March 2001.  Other entries for 
that month record his assertion that he underwent a blood 
transfusion during the 1970 surgery; the treating clinician 
concluded that the veteran's hepatitis C was likely from the 
1970 blood transfusion, but that it could also have been 
contracted from the veteran's son.  Subsequent VA medical 
records show continued treatment for hepatitis C.

In June 2001, the veteran submitted the VA correspondences he 
asserts contains VA's admission that the blood transfusion he 
received in 1971 was contaminated.  Those January 2001 and 
March 2001 correspondences informed him that because he had 
recently tested positive for the hepatitis C antibody, he was 
being provided with a handout with information on the virus 
and measures he could take to prevent the spread of the 
disease.

The veteran attended a VA examination in June 2001.  He 
reported receiving a blood transfusion in connection with the 
1971 surgery.  He denied a history of intravenous drug use or 
sexual promiscuity.  The examiner noted that the veteran's 
only reported likely exposure risk was the claimed blood 
transfusion.  The examiner concluded, based on the 
information provided by the veteran, that the hepatitis C was 
virtually certain to have been contracted from the blood 
transfusion undertaken in connection with the service-
connected 1971 surgery.

In a December 2003 statement, the veteran contended that he 
received 39 units of blood at the private facility in 
September 1969, following which VA increased his compensation 
to 30 percent.  He asserted that he thereafter underwent a 
vagotomy and antrectomy at the Livermore facility in July 
1979, where he received 9 units of blood.

Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of [38 U.S.C.] 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were 
service[]connected. For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of [38 
U.S.C.], and the proximate cause of the disability or 
death was--

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

        (B) an event not reasonably foreseeable...

For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to the veteran's condition after such treatment has 
stopped.  38 C.F.R. 
§ 3.361(b).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The record shows, and the veteran does not dispute, that the 
veteran's hepatitis C was first diagnosed in 2001.  The 
veteran contends that the hepatitis C resulted from tainted 
blood transfusions at either the private facility in 
September 1969 or the Livermore VA facility in the 1970s in 
connection with surgery for his service-connected 
gastrointestinal disorder.  The Board initially notes that 
although the veteran in December 2003 suggested that the 
referenced VA surgery occurred in July 1979, the records show 
that it actually took place in February 1971.  The hospital 
report for the February 1971 surgery is of record, the VA 
treatment records do not refer to any gastrointestinal 
surgery after 1971, and the veteran himself does not contend 
that he underwent more than one gastrointestinal surgery at a 
VA facility.  In light of the above, the Board finds that the 
date of his gastrointestinal surgery at a VA facility was 
February 1971.

The hospital report for the February 1971 surgery, which does 
provide a summary of the operations, does not refer to the 
need for a blood transfusion.  Nor do the contemporaneous 
treatment records.  The Board finds the absence of any 
mention of such a procedure in either the hospital report or 
in contemporaneous records to militate against the current 
assertion that the procedure took place.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
This is further supported by the absence of any mention of a 
prior blood transfusion to his treating physicians until 
2001, when he filed the instant claim for compensation.  
Although he did mention to the July 1997 VA examiner that he 
experienced blood loss during the September 1969 procedure, 
he neither reported undergoing a blood transfusion as a 
result, or suggested that he experienced any blood loss or 
underwent a blood transfusion in connection with the February 
1971 procedure.

Although the veteran is arguably competent to report that he 
was told he underwent a blood transfusion, see generally 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in 
this case the Board finds his account to lack credibility.  
The Board finds it particularly noteworthy that, as discussed 
above, there is no reference to a blood transfusion in 
connection with the February 1971 procedure until after the 
veteran filed his current claim 30 years after the procedure.  
Nor do the contemporaneous records even mention a 
complication such as significant blood loss.

For the above reasons, the Board finds the veteran's account 
of receiving a blood transfusion in connection with the 
February 1971 surgery to lack credibility.  
 
The record contains three medical opinions supportive of the 
veteran's claim.  The February 2001 opinion from the 
physician employed by Kaiser Permanente, the March 2001 
opinion by a treating VA clinician, and the June 2001 opinion 
by the VA examiner each concludes that the veteran's 
hepatitis C originated from a blood transfusion received 
during the February 1971 surgery.  Given, however, that each 
of the above opinions is explicitly based on the veteran's 
account of receiving a blood transfusion in connection with 
surgery for his service-connected gastrointestinal disorder, 
and in light of the evidence showing that this history lacks 
credibility, the Board finds that the medical opinions lack 
probative value.  See generally, Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).

In short, the Board finds that the veteran did not receive a 
blood transfusion in connection with the February 1971 
surgery at the Livermore VA facility.  He has not alleged any 
other basis for believing that the referenced surgery 
resulted in the development of his hepatitis C and the record 
does not suggest another theory for such an occurrence.  In 
consequence, the Board finds that there is no competent and 
credible evidence suggesting that hepatitis C was caused 
through carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in connection with the February 1971 surgery, or that the 
proximate cause of the hepatitis C was an event not 
reasonably foreseeable.

The veteran also contends that he received a blood 
transfusion when he underwent surgery at the private facility 
in September 1969, thereby raising the issue of service 
connection on a secondary basis.  The records associated with 
that surgery are not on file and have apparently been 
destroyed by the facility itself.  Notably, however, the 
February 1971 hospital report does not refer to the need for 
a blood transfusion in connection with the earlier surgery.  
Nor do the treatment records from July 1970 until 2001.  It 
was not until the veteran filed his current claim for 
compensation that treatment reports began noting that he 
received blood transfusions in connection with the earlier 
surgeries.  For the same reasons as discussed in connection 
with the claim under 38 U.S.C.A. § 1151, the Board finds the 
veteran's statements as to undergoing a blood transfusion in 
September 1969 to lack credibility in light of the absence of 
any mention of such a procedure in the relatively 
contemporaneous treatment records, or until he filed his 
current claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (noting that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim).  The 
Board therefore concludes that the veteran did not receive a 
blood transfusion during his September 1969 surgery for his 
gastrointestinal disorder.  The veteran has not otherwise 
alleged that the September 1969 procedure, or the February 
1971 procedure caused or aggravated his hepatitis C.  Nor has 
he alleged that his service-connected gastrointestinal 
disorder has otherwise caused or aggravated the hepatitis.  
To the contrary, he has consistently alleged that the 
hepatitis originated from the tainted blood received during 
the above surgeries.

To the extent that the February 2001, March 2001 and June 
2001 opinions described previously intended to attribute the 
etiology of the hepatitis C to the September 1969 blood 
transfusion, as with the claim under 38 U.S.C.A. § 1151, the 
Board finds those opinions to lack probative value, as they 
are based on an inaccurate history.  The opinions do not 
purport to suggest an alternative basis for finding that the 
hepatitis C is related to the service-connected 
gastrointestinal disorder.

The Board notes that the veteran does not contend that his 
hepatitis C originated from his period of service almost 5 
decades after his discharge.  In any event, there is no 
evidence suggesting such a relationship.

As there is no competent and credible evidence suggesting 
that the veteran's hepatitis C was proximately due to an 
event not reasonably foreseeable; or to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the February 
1971 surgery; or that the disease was caused or chronically 
worsened by the service-connected gastrointestinal disorder 
(including from the September 1969 or February 1971 
surgeries), the Board concludes that the preponderance of the 
evidence is against the claims.  Entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151, and entitlement 
to service connection on secondary basis for hepatitis C 
therefore is denied. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C claimed to have resulted from VA surgery in 
February 1971 is denied.

Entitlement to service connection on a secondary basis for 
hepatitis C is denied.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


